Per Curiam.
We think the judgment of the Supreme Court should be affirmed, and are content to rest our decision respecting the first resolution upon what is said by the court below as to the effect of the decision. In re Jaegle, 54 Vroom 313. It is now argued that the Supreme Court should not have dismissed the writ but should have set aside the resolution in question on the authority of the Jaegle case. It might perhaps have done so, but would have then taken an unusual course, as the invalidity of the act of 1911 was not set up by any of the reasons filed, and for the adequate reason that the decision in the Jaegle case was not announced until after the allowance of the writ. At the same time, the decision had the effect of disposing so completely of the subject-matter of the litigation as to make a consideration of the other reasons academic.
*736With respect to the second resolution we rest our affirmance on the doctrine of laches invoked by the Supreme Court, and find it unnecessary to consider the other phase of the decision.
For affirmance — The Chancellor, Ci-iiee Justice, Teenohard, Parker, Bergen, Kalisoh, Bogert, VredenBURGH, CONGDON, WHITE, JJ. 10.
For reversal — None.